        Case 1:18-cv-11190-NMG Document 50 Filed 09/18/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



      James Dickey
        Plaintiff
                                                   CIVIL ACTION
                V.
                                                   NO. 18-cv-11190-NMG

      City of Boston et al
         Defendant


                              ORDER OF DISMISSAL


Gorton, D. J.


      In accordance with the Court's Memorandum and Order dated 09/17/2019, it is
hereby ORDERED that the above-entitled action be and hereby is dismissed.


                                             By the Court,


09/18/2019                                   /s/ Leonardo T. Vieira
Date                                         Deputy Clerk
